Citation Nr: 0400567	
Decision Date: 01/08/04    Archive Date: 01/22/04

DOCKET NO.  03-08 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for hypertension.  


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran had active service from July 1972 to August 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in July 2001 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

This appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify you if further 
action is required on your part.
REMAND

The veteran contends that he was first treated for 
hypertension during his military service.  As such, he claims 
that he is entitled to service connection for hypertension.

The veteran also contends that he filed a claim for service 
connection for hypertension in June 1980.  In February 2000 
he inquired as to the status of such claim.  In a letter 
dated in December 2000 the RO advised the veteran that his 
claims file had been transferred to the Records Management 
Center in St. Louis, Missouri (also known as the National 
Personnel Records Center or NPRC) and that despite several 
attempts to retrieve it, it could not be located at that 
time.  Also in the December 2000 letter, the RO requested 
that the veteran provide any information he had pertaining to 
his June 1980 claim, and to identify any treatment he had 
received as a result of his claimed disability.  

When the RO requested the veteran's service medical records 
in March 2001, the NPRC responded that the records had been 
furnished to the RO in July 1980.  A review of the claims 
file reveals, however, the reports of service entrance 
examination and medical history were received by the RO in 
June 2001.  There are no other service medical records 
currently associated with the veteran's claims file. 

The Board finds that due to VA's misplacement of the 
veteran's original claims file, under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002)], VA owes a heightened duty to 
assist him in substantiating his claim.  Therefore, the RO 
should make another attempt to obtain from the NPRC, or any 
alternate source, the veteran's service medical records.  If 
the RO is unable to obtain these records, the RO should 
attempt to reconstruct the veteran's service medical records.

The Board also notes that, if manifested to a degree of 10 
percent or more within one year from the date of separation 
from service in August 1973, hypertension would be 
presumptively service-connected.  See 38 C.F.R. 
§ 3.307(a)(2); (a)(3) (2003).  On his claim form dated June 
1980, the veteran indicated that he had received treatment 
from Dr. Robertson for hypertension in 1973, within one year 
of discharge.  In a telephone conversation in April 2001, 
however, the veteran indicated that he would not be able to 
provide further information regarding records from Dr. 
Robertson as the physician had retired, the building where 
his office had been was torn down, and the veteran did not 
know how to contact him.  Therefore, absent additional 
information from the veteran it does not appear that 
development efforts in this regard would be other than 
futile.  There is a letter in the claims file, however, from 
C. Jenkins, M.D., dated in June 1980.  Dr. Jenkins reported 
having first examined and treated the veteran for 
hypertension in July 1975.  There are currently no clinical 
treatment records from Dr. Jenkins in the claims file and it 
does not appear that any efforts have been made to locate 
such for association with the claims file.  Development in 
this respect in indicated.  

Additionally, the duty to assist includes providing the 
veteran with a medical examination or obtaining a medical 
opinion when VA determines it is necessary to decide the 
claim.  38 C.F.R. § 3.159(c)(4)(i).  In this case, high blood 
pressure was mentioned in connection with the veteran's 
diagnosed character/behavior disorder in a July 2, 1973, 
Memorandum from the Director of NAS Miramar Counseling and 
Assistance Center, which is contained in the veteran's 
service personnel records.  Also, the veteran has submitted 
medical evidence showing a continuity of symptoms of elevated 
blood pressure since service and current records indicative 
of at least borderline hypertension.  The veteran was not 
afforded a VA examination to obtain an opinion regarding 
whether he in fact meets the diagnostic criteria for a 
diagnosis of hypertension and if so, whether such is related 
to service.  Thus, the Board finds that a medical examination 
needs to be obtained before deciding this claim on the 
merits.   

For the above reasons, this case is REMANDED for the 
following:

1.  The RO should request verification 
from NPRC as to whether any additional 
service medical records relevant to the 
veteran are available, to include from 
alternate sources or via reconstruction.  
A response, negative or positive should 
be documented in the claims file.  

2.  The veteran should be requested to 
provide identifying information relevant 
to treatment by Dr. Jenkins for high 
blood pressure.  After obtaining a signed 
authorization for release to VA of these 
private medical records the RO should 
take appropriate steps to associate such 
with the claims file.  All efforts to 
obtain these records should be fully 
documented and a response, negative or 
positive should be associated with the 
claims file.

3.  After the above development has been 
completed, and all newly-obtained records 
are associated with the claims file, the 
veteran should be afforded an appropriate 
VA examination to determine the current 
existence, nature and etiology of 
hypertension.  Such tests as the 
examining physician deems necessary 
should be performed.  The claims folder 
must be sent for review.  In particular 
the examiner is requested to review the 
reference to elevated blood pressure in 
the July 2, 1973 Memorandum from the 
Director of NAS Miramar Counseling and 
Assistance Center.  The examining VA 
physician is requested to confirm or 
refute whether the veteran has 
hypertension, supported by objective 
pathology.  If hypertension is currently 
diagnosed, the examiner is requested to 
offer an opinion as to whether it is more 
likely than not, less likely as not or at 
least as likely as not that hypertension 
was first manifested during the veteran's 
military service or is otherwise causally 
related thereto, specifically addressing 
the significance of notations found in 
the veteran's service personnel records.  
All opinions expressed should be 
supported by reference to pertinent 
evidence, and a complete rationale for 
any opinion expressed, with reference to 
supporting records, should be provided.  

4.  The RO should otherwise review the 
claims file and ensure that any 
additional notification and development 
action required by the VCAA is completed 
with respect to this claim.  

5.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated.  If the claim remains 
denied, the RO should issue the veteran a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
remand is to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issue.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



	                  
_________________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

